Citation Nr: 0429784	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  99-09 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.	Entitlement to service connection for a disability 
manifested by fatigue.  

3.	Entitlement to service connection for a disability 
manifested by hair loss.  

4.	Entitlement to service connection for a disability 
manifested by lower extremity numbness.  

5.	Entitlement to service connection for a disability 
manifested by dry mouth.  

6.	Entitlement to service connection for a disability 
manifested by night sweats.  

7.	Entitlement to service connection for a disability 
manifested by painful joints.  

8.	Entitlement to service connection for migraine headaches.  

9.	Entitlement to service connection for nephroptosis of the 
right kidney.  

10.	Entitlement to a higher rating 
for spider angiomata, initially evaluated as 10 percent 
disabling.  

11.	Entitlement to a higher 
(compensable) initial rating for benign fibrocystic disease 
of the right breast.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1990, from October 1990 to May 1991, and from 
December 26, 1995 to January 9, 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1998 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2004.  

The issue of service connection for a disability manifested 
by memory loss was withdrawn on the record at the July 2004 
hearing.  Transcript 7.

The issues of service connection for disabilities manifested 
by fatigue, hair loss, lower extremity numbness, dry mouth, 
night sweats, and painful joints; service connection for 
migraine headaches, nephroptosis of the right kidney, and 
increased evaluations for spider angiomata and benign 
fibrocystic mass of the right breast are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Evidence received in August 2004 includes medical reports of 
treatment that the veteran received for fibrocystic disease 
of the left breast.  This is considered to raise the issue of 
service connection for fibrocystic disease of the left 
breast.  That issue has not been developed for appellate 
review, is not inextricably intertwined with the issues 
before the Board, and is referred to the RO for initial 
consideration.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDING OF FACT

PTSD is not currently manifested.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notification must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish her claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in May 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence of which she is aware that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for PTSD.  At her 
hearing on appeal, in July 2004, she testified that she had 
become anxious, jumpy, and depressed following her service in 
the Persian Gulf.  She stated that she attributed these 
symptoms to the stress of serving in the Southwest Theater 
during operation Desert Storm.  

Review of service medical records shows no complaints or 
manifestations of a psychiatric disorder during service.  VA 
compensation examinations were conducted in June 1995, June 
1997 and September 1997.  On those occasions, evaluations for 
PTSD showed no diagnosis of any psychiatric disorder.  
Neither do private treatment records that have been received 
and reviewed showed a diagnosis of a psychiatric disorder.  

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Review of the record shows no evidence that the 
veteran currently manifests PTSD or any other acquired 
psychiatric disorder.  While the veteran has testified that 
she believes that she has PTSD as a result of her service in 
the Persian Gulf, it is noted that she is a layman, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Absent a diagnosis of PTSD or any other 
acquired psychiatric disorder, service connection must be 
denied.  


ORDER

Service connection for PTSD is denied.  


REMAND

The veteran is seeking service connection for various 
disorders, including disabilities manifested by fatigue, hair 
loss, lower extremity numbness, dry mouth, night sweats, and 
painful joints; service connection for migraine headaches, 
nephroptosis of the right kidney, as well as increased 
evaluations for spider angiomata and benign fibrocystic mass 
of the right breast.  As noted, and for various reasons, 
these issues are not considered ready for appellate 
consideration.  

Regarding the issue of service connection for a kidney 
disorder, it is noted that the examination for separation 
from service in April 1991 indicated that the veteran 
reportedly had had hematuria in southwest Asia.  The 
possibility that this symptom may be related to the kidney 
disease shown of record in May 1992 must be explored.  

Regarding the veteran's claim for increased evaluations for 
her skin disorders, it is noted that regulations regarding 
the evaluation of skin disorders were revised during the 
pendency of this appeal.  While the appellant was provided 
the new regulations regarding the evaluation of eczema, she 
was not provided those relating to the evaluation of scars.  
It is further noted that she has not been afforded a VA 
dermatology evaluation, which the Board believes is 
necessary.  

Regarding the remaining issues on appeal, the Board believes 
that additional information is necessary to ascertain whether 
there is a relationship between the disabilities and service.  

As such, the case is remanded for the following:

1.  The veteran should be scheduled for a 
VA kidney evaluation.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as 
likely as not that the hematuria noted 
during service is related to the kidney 
disease first shown in 1992.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
provide the rationale for all conclusions 
reached.

2.  The veteran should be scheduled for a 
VA skin evaluation to ascertain the 
current extent of her spider angiomata 
and scar of the right breast.  All 
indicated studies should be performed.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should provide the rationale for all 
conclusions reached.

3.  The veteran should be afforded a VA 
disability examination conforming to the 
current AMIE "Guidelines for Disability 
Examinations in Gulf War Veterans" to 
ascertain the nature of the veteran's 
disabilities manifested by fatigue, hair 
loss, lower extremity numbness, dry 
mouth, night sweats, painful joints, and 
migraine headaches.  Each claimed 
disability should be evaluated to 
ascertain whether it is at least as 
likely as not that they are due to an 
undiagnosed illness that may be related 
to the veteran's service in the Persian 
Gulf.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should provide the rationale for all 
conclusions reached.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, she should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran should be given 
an opportunity to respond to the SSOC 
prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



